Exhibit 10.14

 

RETIREMENT AGREEMENT

 

This Retirement Agreement (the “Agreement”) is entered into this 11th day of
October, 2019, by and between Virginia Commonwealth Bank, on behalf of it, its
parent, Bay Banks of Virginia, Inc., and each of its subsidiaries and affiliates
(collectively, the “Bank”) and Douglas F. Jenkins (“Employee”) in light of the
following:

 

WHEREAS, Employee has been employed by the Bank;

 

WHEREAS, Employee has elected to voluntarily separate employment from the Bank;

 

WHEREAS, Employee’s last date of employment with the Bank shall be the
Separation Date as set forth in Section 1 of the Agreement;

 

WHEREAS, Bank desires to recognize Employee’s years of service to the Bank and
assist Employee’s transition from employment with Bank; and,

 

WHEREAS, Employee and the Bank desire to settle and resolve any and all matters
arising out of or relating to Employee’s employment with the Bank and/or the
cessation of that employment relationship in a mutually satisfactory and
confidential manner.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, the parties do hereby
covenant and agree as follows:

 

1.Separation of Employment.

a.Employee’s employment with Bank will terminate effective January 1, 2020, or
such earlier date as described in Section 1.b (the applicable date, the
“Separation Date”). The Bank shall pay to Employee all compensation earned by
and expense reimbursements due to Employee through the Separation Date on the
Bank’s first regular pay day following the Separation Date.

b.Employee acknowledges and agrees that Employee’s current employment
relationship with the Bank and any and all Related Organizations will cease on
the Separation Date. The parties agree that in the event such employment
relationship ceases on a date prior to January 1, 2020, such earlier date will
be the Separation Date; otherwise, the Separation Date will be January 1,
2020.  For purposes of this Agreement, “Related Organizations” means the Bank’s
parent, subsidiaries and affiliated corporations or companies, as well as other
related entities and their predecessors.  The Bank and Employee acknowledge that
the Bank has offered the Employee a director position to serve on the Board of
Directors of VCB Financial Group, Inc., beginning in January 2020.  In
conjunction with his service as a Director of VCB Financial Group, Inc., the
Bank and Employee contemplate that Employee may work in a limited capacity in a
business development role, for which Employee will be compensated on a
to-be-agreed-to hourly rate, plus reimbursement of expenses.  Any such
arrangement will be permitted by this Agreement, but will be negotiated and
established through a separate agreement.

c.The Bank acknowledges and agrees that, in addition to the payments referenced
in Subsection 1.a. hereof, the Bank will pay Employee all salary, wages,
expenses, reimbursements, vacation, sick leave, and other compensation or
payments to which Employee is or may have been entitled under federal or state
law, contract or otherwise through the Separation Date.  The Bank acknowledges
that as of December 31, 2018, Employee had 14 days of unused paid time off
(“PTO”) for which the Employee will be paid, to the extent unused as of the
Separation Date.  Employee will also be paid for any accrued but unused PTO for
2019 that is remaining at the Separation Date.  

Page | 1

 

--------------------------------------------------------------------------------

Payment of PTO will be made to the Employee on the Bank’s first regular pay day
following the Separation Date.  Employee further acknowledges and agrees that
there are no sums or other benefits due or owing to Employee by the Bank or to
which Employee is entitled as of the Separation Date, except for the benefits
and items that are outlined in Subsections 2.a., 2.b., 2.c., 2.d and Section 6.

2.Consideration.

a.In consideration of Employee’s acceptance of this Agreement and promise to
abide by the terms hereof, and to assist Employee in the transition from
employment with the Bank, the Bank shall pay Employee the gross sum of
$58,234.56, which represents twelve (12) weeks of salary at Employee’s current
rate of pay (the “Separation Pay”). The Separation Pay shall be paid in one lump
sum, less applicable deductions and withholdings, on the Bank’s next regular
payroll date following the Release Effective Date (as defined below).

b.In addition, the Bank shall also pay Employee the gross sum of $15,000, which
represents a stipend of $625.00 per month for a period of twenty-four (24)
months, which Employee may use as he wishes including to assist with payment of
health insurance premiums (the “Health Insurance Stipend”). The Health Insurance
Stipend shall be paid in one lump sum, less applicable deductions and
withholdings, on the Bank’s next regular payroll date following the Release
Effective Date (as defined below).

c.In addition, the Bank shall pay Employee the additional gross sum of
$20,000.00 (the “Additional Allowance”). The Additional Allowance shall be paid
in one lump sum, less applicable deductions and withholdings, on the Bank’s next
regular payroll date following the Release Effective Date (as defined below).

d.In addition, if Employee is currently eligible for a short-term incentive for
the year 2019, then the Bank shall pay Employee the amount of such short-term
incentive that shall be calculated based on actual corporate or individual
results, as applicable (the “Incentive Payment”). The Incentive Payment, if any,
shall be paid in 2020 in one lump sum, less applicable deductions and
withholdings, on the Bank’s next regular payroll date following the date that
the Bank grants any such awards to its eligible employees.

e.Employee hereby acknowledges that Bank will deduct from the Separation Pay,
Health Insurance Stipend, Additional Allowance, PTO payment and Incentive
Payment (if applicable) all withholding taxes and other payroll deductions that
Bank is required by law to make from wage payments to employees.  

f.Employee acknowledges and agrees that the Separation Pay, Health Insurance
Stipend, Additional Allowance, PTO payment and Incentive Payment (if applicable)
provided for under this Section 2 is more than the Bank is required to do under
its normal policies and procedures and is in addition to anything of value to
which Employee already is entitled and is sufficient legal consideration for
Employee’s release of any rights pursuant to this Agreement and Employee’s other
obligations hereunder.  

g.The Bank agrees that in addition to benefits outlined in Sections 1 and 2 of
this Agreement, the Bank will provide Employee with resources to assist in the
exercise of Employee’s stock options and in having restrictions removed on all
applicable stock holdings.  Subject to compliance with applicable federal and
state securities laws, the Bank agrees to cooperate with Employee so that all
options will be exercised on or before March 31, 2020, if Employee so exercises
those options, and all restrictions on stock holdings will be removed as soon as
practicable after such date.

h.In addition to any other conditions set forth herein, Employee shall be
entitled to the payments and benefits under this Section 2 only if Employee has
executed a release of claims in the form attached hereto as Exhibit A (the
“Release”) on or within 21 days after the Separation Date, and the Release has
become irrevocable no later than the 8th day following its execution. If
Employee has signed and has not revoked the Release on or within

Page | 2

 

--------------------------------------------------------------------------------

21 days after the Separation Date, the eighth (8th) day after Employee signs the
Release shall be the “Release Effective Date” for purposes of this Agreement.

3.Other Defined Terms.

a.The parties acknowledge and agree that, for purposes of this Agreement, the
term “Releasees” means the Bank and any Related Organizations, and all of their
past and present parents, subsidiaries and affiliated corporations, companies,
and other entities; each of their boards, groups, divisions, departments and
units; and all of their past and present directors, trustees, officers,
managers, supervisors, employees, attorneys, agents and consultants, and their
predecessors, and all persons or entities acting by, with, through, under or in
contract with any of them.

b.The parties acknowledge and agree that, for purposes of this Agreement, the
term “Claims” means:  (i) each and every claim, complaint, cause of action,
grievance, demand, allegation, or accusation, whether known or unknown, and (ii)
each and every promise, assurance, contract, representation, obligation,
guarantee, warranty, liability, right and commitment of any kind, whether known
or unknown, and (iii) all forms of relief, including, but not limited to, all
costs, expenses, losses, damages, debts and attorneys’ fees, whether known or
unknown.  However, the term “Claims” does not include a Charge of Discrimination
with the Equal Employment Opportunity Commission (EEOC).

4.General Waiver and Complete Release.

a.In exchange for the consideration that the Bank is giving Employee under this
Agreement, Employee hereby irrevocably releases and forever discharges all
Releasees from any and all Claims that Employee, or anyone on Employee’s behalf
ever has or now has against any and all of the Releasees, or which Employee, or
any of Employee’s heirs, executors, administrators or assigns, hereafter can,
shall or may have against any and all of the Releasees for or by reason of any
cause, matter, thing, occurrence, or event whatsoever from the date of
Employee’s birth to the date that Employee  has signed this Agreement.  Employee
acknowledges and agrees that the Claims released in this Section 4 include, but
are not limited to, (i) any and all Claims based on any law, statute, or
constitution or based on contract or in tort or in common law, and any and all
Claims based on or arising under any civil rights laws, such as the civil rights
laws of any state or jurisdiction, or Title VII of the Civil Rights Act of 1964,
as amended (“Title VII”); the Age Discrimination in Employment Act (“ADEA”); the
Employee Retirement Income Security Act (“ERISA”), except as provided herein;
the Americans with Disabilities Act of 1990, as amended (“ADA”); the Family
Medical Leave Act of 1993 (“FMLA”); the Civil Rights Act of 1991; or, to the
fullest extent allowed by law, any other federal, state or local laws or
regulations applicable to the employment relationship; (ii) any and all Claims
under any grievance or complaint procedure of any kind or for reinstatement; and
(iii) any and all Claims based on or arising out of or related to Employee’s
recruitment by, employment with, the termination of Employee’s employment with,
Employee’s performance of any service in any capacity for, or any business
transaction with, each or any of the Releasees, including but not limited to the
November 2, 2016, Employment Agreement by and among Employee, Bay Banks of
Virginia, Inc. and Bank of Lancaster (now Virginia Commonwealth Bank) (the
“Employment Agreement”). Employee acknowledges and agrees that the release
contained in this Section 4 is a general release and is to be broadly construed
as a release of all claims to fullest extent allowed by law.

b.Employee acknowledges and agrees that Employee is not waiving or releasing any
rights or claims that may arise after the date this Agreement is executed. The
parties also acknowledge and agree that the release contained in this Section 4
does not include a release of Employee’s right, if any, to payment of vested
tax-qualified or non-qualified retirement benefits under the Bank’s ERISA plans
and the right, if any, to continuation in the Bank’s medical plans as provided
by the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(COBRA).

c.Additionally, and notwithstanding anything to the contrary contained herein,
the parties acknowledge and agree that nothing in this Agreement shall be
construed to release any claims or prohibit the

Page | 3

 

--------------------------------------------------------------------------------

exercise of any rights by Employee that Employee may not waive or forego as a
matter of law.  Specifically, nothing in this Agreement is intended to, or
shall, interfere with Employee’s rights under federal, state or local civil
rights or employment discrimination laws (including, but not limited to, Title
VII, ERISA, the ADA,  or their state or local counterparts) to file or otherwise
institute a Charge of Discrimination, to participate in a proceeding with any
appropriate federal, state, or local government agency enforcing discrimination
laws, or to cooperate with any such agency in its investigation, none of which
shall constitute a breach of Section 7 of this Agreement.  Employee shall not,
however, be entitled to any relief, recovery, or monies in connection with any
such action brought against any of the Releasees, regardless of who filed or
initiated any such complaint, charge, or proceeding.

d.Nothing contained in this Agreement shall limit or restrict the Employee’s
ability or right to report securities law violations to the Securities and
Exchange Commission and other federal agencies without the Bank’s prior approval
and without having to forfeit any resulting whistleblower award, if applicable.

5.Covenant Not to Sue.

a.Employee agrees not to institute a Claim of any kind against any of the
Releasees.  This covenant not to sue includes any and all Claims that Employee,
or anyone on Employee’s behalf ever has or now has against any and all of the
Releasees, or which Employee, or any of Employee’s heirs, executors,
administrators or assigns, hereafter can, shall or may have against any and all
of the Releasees for or by reason of any cause, matter, thing, occurrence, or
event whatsoever from the date of Employee’s birth to the date that Employee has
signed this Agreement.  Employee acknowledges and agrees that this covenant not
to sue covers Claims including, but not limited to, (i) any and all Claims based
on any law, statute, or constitution or based on contract or in tort or in
common law, and any and all Claims based on or arising under any civil rights
laws, such as the civil rights laws of any state or jurisdiction, or Title VII,
as amended, the ADA, or the Civil Rights Act of 1991, the FMLA, and the Fair
Labor Standards Act; (ii) any and all Claims under any grievance or complaint
procedure of any kind or for reinstatement; (iii) any and all Claims that this
Agreement or any provision hereof should be avoided or set aside; and (iv) any
and all Claims based on or arising out of or related to Employee’s recruitment
by, employment with, the termination of his employment with, his performance of
any service in any capacity for, or any business transaction with, each or any
of the Releasees, including but not limited to the Employment Agreement.

b.Employee understands and acknowledges that the covenant not to sue contained
in this Section 5 is distinct and different from the general waiver and release
of claims contained in Section 4 of this Agreement.  In this Section 5, Employee
is agreeing not to assert a Claim against the Bank, while in Section 4 Employee
is giving up rights or claims Employee has or may have through the date Employee
signs this Agreement.  If Employee violates this covenant not to sue by filing a
Claim against the Bank, Employee hereby agrees to pay all the Bank’s costs and
expenses of defending against any such Claim, including attorneys’ fees, and all
further costs and fees, including attorneys’ fees, incurred in connection with
collection.

6.Return of Bank Property.

a.Employee acknowledges and agrees that Employee will return to the Bank all
business records and other Bank property or information in Employee’s possession
or control.  In addition, Employee acknowledges that, during Employee’s
employment with the Bank, Employee was exposed to information that is
confidential, proprietary and/or trade secret information (“Confidential
Information”).  Employee agrees that Employee will not disclose such
Confidential Information to any person, agency, institution, company, or other
entity, except as required by law.  In the event that Employee is unsure whether
certain information remains confidential to the Bank or its employees, Employee
will send the Bank a written inquiry about its confidentiality. The parties
expressly acknowledge and agree that the obligations of this Section 6 are in
addition to, and do not supersede, any obligations of confidentiality that
Employee may have pursuant to any other contract or agreement with the Bank or
any third-party connected to the Bank.

 

Page | 4

 

--------------------------------------------------------------------------------

b.The Bank agrees that Employee may keep his Bank-issued cell phone and retain
its phone number.  This phone will be removed from the Bank’s cellular plan at
Separation Date, at which time the Employee may add this phone and its phone
number to his personal cellular plan.  The Bank also agrees that the Employee
may keep the Bank-issued personal computer, docking station, monitor, keyboard
and any related accessories.  It is understood that all Bank-owned or
proprietary information housed on the cell phone and the personal computer will
be removed prior to the Separation Date.  The Bank also agrees to transfer from
the Bank to the Employee ownership of the 2017 Jeep Grand Cherokee that the
Employee is currently using within 15 days following the Release Effective
Date.  The Employee agrees to be responsible for the payment of any taxes that
may be applicable to the retention of his computer and the transfer of ownership
of the 2017 Jeep, and agrees that the Bank will withhold such taxes in
connection therewith as may be required by applicable law to be withheld.

 

 

7.

Confidentiality of Agreement & Non-Disparagement.

a.Employee understands and agrees that the terms of this Agreement are intended
to be confidential. Accordingly, Employee agrees that Employee will not disclose
the existence or terms of this Agreement, or the negotiations resulting in this
Agreement, to any third party, other than Employee’s attorney, spouse, and tax
advisor, except as may be required by a court or governmental agency with
authority to compel such disclosure, without the express written authorization
of the Bank.

b.Employee agrees that Employee will not impugn, defame, disparage or do or say
anything that reasonably may diminish the reputation, goodwill or status of the
Bank or any Releasee or any of their products, services, procedures, methods,
operations, employees, agents, officers, directors, suppliers or customers.

c.The parties acknowledge and agree that nothing contained in this Agreement,
including this Section 7, shall prohibit or be construed as prohibiting the
exercise of any right by Employee that Employee cannot waive or forego under
applicable laws or regulations.

 

8.

No Admissions.

Employee agrees that the offer of this Agreement and the Agreement itself are
not an admission, and shall not be construed to be an admission, by each or any
of the Releasees, that the personnel, employment, termination and any other
decisions involving Employee or any conduct or actions at any time affecting or
involving Employee were wrongful, discriminatory, or in any way unlawful or in
violation of any right of Employee; moreover, any such liability or wrongdoing
is denied by Employee. Employee shall not attempt to offer this Agreement or any
of its terms as evidence of any liability or wrongdoing by each or any of the
Releasees in any judicial, administrative or other proceeding now pending or
hereafter instituted by any person or entity.

 

9.

Non-Release of Future Claims.

This Agreement does not waive or release any rights or claims that Employee may
have under the ADEA or other laws which arise after the date that Employee signs
this Agreement. The parties acknowledge and agree that the decision to sever the
employment relationship between them was made prior to Employee’s signing this
Agreement.

 

10.

Period for Review and Consideration of Agreement.

Employee understands that Employee has been given a period of twenty-one (21)
days to review and consider this Agreement before signing it.  Employee further
understands that Employee may use as much or as little of this 21-day period as
Employee wishes prior to signing.

 

Page | 5

 

--------------------------------------------------------------------------------

 

11.

Encouragement to Consult with Attorney.

Employee is encouraged to consult with an attorney before signing this
Agreement.

 

12.

Employee’s Right to Revoke Agreement.

Employee may revoke this Agreement within seven (7) days of Employee’s signing
it.  Revocation can be made by delivering a written notice of revocation to
Peggy George at 100 South Main Street, Kilmarnock, VA 22482 or
peggy.george@vcb.bank.  For this revocation to be effective, written notice must
be received by Ms. George no later than the close of business on the seventh
(7th) day after Employee signs this Agreement.  If Employee has not revoked the
Agreement, the eighth (8th) day after Employee signs this Agreement shall be the
effective date of this agreement.

 

13.

Acknowledgment.  

 

a.Employee acknowledges that Employee has signed this Agreement freely and
voluntarily and under no duress of any kind.  Employee has conferred with an
attorney about this Agreement or has knowingly and voluntarily chosen not to
confer with an attorney about the Agreement.

 

b.Employee acknowledges and agrees that the Bank is not obligated to pay any of
the attorneys’ fees, costs or expenses relating to this Agreement and that the
release contained in Section 4 of this Agreement releases all Claims Employee
had, has or may have through the date Employee signs this Agreement against any
and all Releasees for attorneys’ fees, costs and expenses.

 

 

14.

Governing Law; Consent to Jurisdiction and Venue.

a.Employee acknowledges and agrees that this Agreement shall be construed and
enforced under the laws of the Commonwealth of Virginia, without regard to its
conflicts of law principles.

b.The parties covenant and agrees that to the extent that Employee could ever
raise any Claim against the Bank and seeks to do so, or if the Bank seeks
enforcement of this Agreement against Employee or damages against Employee for
breach of this Agreement, whether in law or equity, any such action or claim
shall be brought in the Virginia Circuit Court for the County of Henrico,
Virginia, or in the United States District Court for the Eastern District of
Virginia, Richmond Division, to the extent that such court would have
jurisdiction over the subject matter of such action or claim.  Employee hereby
expressly and irrevocably consents and submits to the exclusive jurisdiction and
venue of such courts for any Claim or dispute, whether initiated by the Bank or
Employee, arising under or relating to this Agreement, Employee’s employment by
the Bank, and/or the termination of the employment relationship between Employee
and the Bank; provided, however, that nothing contained herein shall prohibit
the Bank from choosing to bring any such action or Claim in any other court in
any state which would have jurisdiction over such action or Claim.

 

15.

Waiver of Jury Trial.

EMPLOYEE AGREES TO WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, ANY OBLIGATIONS EMPLOYEE HAS UNDER THIS
AGREEMENT, EMPLOYEE’S EMPLOYMENT BY THE BANK, AND/OR THE TERMINATION OF THE
EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYEE AND THE BANK.  THIS WAIVER IS
KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY EMPLOYEE, AND EMPLOYEE
ACKNOWLEDGES THAT, EXCEPT FOR THE BANK’S AGREEMENT TO LIKEWISE WAIVE ITS RIGHTS
TO A TRIAL BY JURY (WHICH THE BANK HEREBY MAKES), THE BANK HAS NOT MADE ANY
REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT.  EMPLOYEE FURTHER

Page | 6

 

--------------------------------------------------------------------------------

ACKNOWLEDGES THAT EMPLOYEE HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF EMPLOYEE’S OWN FREE WILL, AND
THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.  EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE HAS READ AND UNDERSTANDS
THE MEANING AND RAMIFICATIONS OF THIS WAIVER AND AS EVIDENCE OF THIS FACT SIGNS
THIS AGREEMENT BELOW.

 

16.

Severability.

If any clause or provision of this Agreement is ruled invalid or limited by any
regulatory agency or court of competent jurisdiction, the invalidity of such
clause or provision shall not affect the validity of the remaining provisions,
and the remainder of this Agreement shall be enforced to the fullest permitted
by law; provided, however, that if Sections 4 or 5 of this Agreement, or any
portion thereof, are deemed to be invalid or unenforceable, the Bank shall have
no obligation to provide any of the separation benefits provided under Section 2
and Employee shall be obligated to reimburse the Bank for any such benefits
provided prior to such determination.

 

17.

Entire Agreement and Modification.

Employee acknowledges and agrees that, except as expressly provided for herein,
this Agreement contains all of the promises and covenants made between Employee
and the Bank regarding the subject matter hereof. Employee intends this
Agreement to constitute a complete and final agreement between Employee and the
Bank, and Employee intends this Agreement to supersede and replace all prior or
contemporaneous agreements, negotiations, or discussions relating to the subject
matter of this Agreement, if any. The terms of this Agreement are contractual
and shall not be deemed to have been altered, modified or in any way changed by
any statements, promises, discussions or agreements not appearing
herein.  Employee acknowledges that no promise, inducement or agreement has been
made to him except as appearing herein.  This Agreement supersedes the
Employment Agreement, which is terminated on the date hereof and is of no
further force and effect, except that the parties acknowledge and affirm that
the provisions of Sections 8, 9 and 10 of the Employment Agreement, which
contemplate performance or survival after the Employee’s termination with the
Bank, shall remain in full force and effect.

 

18.

Miscellaneous.

a.The parties acknowledge and agree that this Agreement may be executed in one
or more counterparts each of which will constitute one and the same instrument.
The parties further agree that all executed copies of this Agreement and
photo-copies thereof shall have the same force and effect, and shall be as
legally binding and enforceable, as the original.

 

b.It is the intention of the parties that the provisions hereof be binding upon
the parties, their employees, affiliates, agents, heirs, successors and assigns
forever.

 

c.The waiver by any party of a breach of any condition or provision of this
Agreement to be performed by such other party shall not operate or be construed
to be a waiver of a similar or dissimilar provision or condition at the same or
any prior or subsequent time.

d.In the event the Bank is the prevailing party in any action enforcing the
terms of this Agreement, including but not limited to the provisions set forth
in Section 6, Employee shall pay to Bank, in addition to any damages awarded by
a court of competent jurisdiction, the Bank’s costs and reasonable attorneys’
fees incurred in the enforcement of this Agreement.

e.The titles, captions, and headings in this Agreement are included for
convenience only and shall

Page | 7

 

--------------------------------------------------------------------------------

not be construed to define or limit any of the provisions contained herein.

 

19.

Knowing and Voluntary.

BY EMPLOYEE’S SIGNATURE BELOW, EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT EMPLOYEE IS
SIGNING THIS AGREEMENT VOLUNTARILY AND OF EMPLOYEE’S OWN FREE WILL, WITH FULL
KNOWLEDGE OF THE NATURE AND CONSEQUENCES OF ITS TERMS. EMPLOYEE HAS READ THIS
AGREEMENT CAREFULLY AND UNDERSTANDS THAT IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, and intending to be legally bound, each of the parties has
caused this Retirement Agreement to be executed either individually or in its
entity name by its duly authorized representative.

 

Douglas F. JenkinsVIRGINIA COMMONWEALTH BANK

 

/s/ Douglas F. JenkinsBy: /s/ Randal R. Greene

 

Date: 10/11/2019Its: President and Chief Executive Officer

 

Date:10/11/2019

 




Page | 8

 

--------------------------------------------------------------------------------

Exhibit A to

Retirement Agreement, entered into

October 11, 2019

 

RELEASE AND WAIVER OF CLAIMS

 

 

This Release and Waiver Of Claims (the “Release”) is entered into by Douglas F.
Jenkins (the “Employee”) on _______________, 20__.  Any terms not defined herein
have the meaning given them in the Retirement Agreement by and between Virginia
Commonwealth Bank, on behalf of it, its parent Bay Banks of Virginia, Inc., and
each of its subsidiaries and affiliates (collectively, the “Bank”), entered into
October __, 2019 (the “Agreement”).

 

1.Certain Defined Terms. Employee acknowledges and agrees that, for purposes of
this Release, the term “Releasees” means the Bank and any and all of their past
and present parents, subsidiaries and affiliated corporations, companies, and
other entities; each of their boards, groups, divisions, departments and units;
and all of their past and present directors, trustees, officers, managers,
supervisors, employees, attorneys, agents and consultants, and their
predecessors, and all persons or entities acting by, with, through, under or in
contract with any of them.  The parties acknowledge and agree that, for purposes
of this Release, the term “Claims” means:  (i) each and every claim, complaint,
cause of action, grievance, demand, allegation, or accusation, whether known or
unknown, and (ii) each and every promise, assurance, contract, representation,
obligation, guarantee, warranty, liability, right and commitment of any kind,
whether known or unknown, and (iii) all forms of relief, including, but not
limited to, all costs, expenses, losses, damages, debts and attorneys’ fees,
whether known or unknown.  However, the term “Claims” does not include a Charge
of Discrimination with the Equal Employment Opportunity Commission (“EEOC”).

2.Claims Released by Employee.   In exchange for the consideration that the Bank
is giving Employee under the Agreement, Employee hereby irrevocably releases and
forever discharges all Releasees from any and all Claims that Employee, or
anyone on Employee’s behalf ever has or now has against any and all of the
Releasees, or which Employee, or any of Employee’s heirs, executors,
administrators or assigns, hereafter can, shall or may have against any and all
of the Releasees for or by reason of any cause, matter, thing, occurrence, or
event whatsoever from the date of Employee’s birth to the date that
Employee  has signed this Release.  Employee acknowledges and agrees that the
Claims released in this Section 2 include, but are not limited to, (i) any and
all Claims based on any law, statute, or constitution or based on contract or in
tort or in common law, and any and all Claims based on or arising under any
civil rights laws, such as the civil rights laws of any state or jurisdiction,
or Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Age
Discrimination in Employment Act (“ADEA”); the Employee Retirement Income
Security Act (“ERISA”), except as provided herein; the Americans with
Disabilities Act of 1990, as amended (“ADA”); the Family Medical Leave Act of
1993 (“FMLA”); the Civil Rights Act of 1991; or, to the fullest extent allowed
by law, any other federal, state or local laws or regulations applicable to the
employment relationship; (ii) any and all Claims under any grievance or
complaint procedure of any kind or for reinstatement; and (iii) any and all
Claims based on or arising out of or related to Employee’s recruitment by,
employment with, the termination of Employee’s employment with, Employee’s
performance of any service in any capacity for, or any business transaction
with, each or any of the Releasees. Employee acknowledges and agrees that the
release contained in this Section 2 is a general release and is to be broadly
construed as a release of all claims to fullest extent allowed by law.

Employee acknowledges and agrees that Employee is not waiving or releasing any
rights or claims that may arise after the date this Release is executed. The
parties also acknowledge and agree that the release contained in this Section 2
does not include a release of Employee’s right, if any, to payment of vested
tax-qualified or non-qualified retirement benefits under the Bank’s ERISA plans
and the right, if any, to continuation in the Bank’s medical plans as provided
by the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(COBRA).

Page | 9

 

--------------------------------------------------------------------------------

Employee acknowledges and affirms that the Employment Agreement was terminated
on the date of the Agreement, except for Sections 8, 9, and 10 of the Employment
Agreement, which survive such termination.

Additionally, and notwithstanding anything to the contrary contained herein, the
parties acknowledge and agree that nothing in this Release shall be construed to
release any claims or prohibit the exercise of any rights by Employee that
Employee may not waive or forego as a matter of law.  Specifically, nothing in
this Release is intended to, or shall, interfere with Employee’s rights under
federal, state or local civil rights or employment discrimination laws
(including, but not limited to, Title VII, ERISA, the ADA,  or their state or
local counterparts) to file or otherwise institute a Charge of Discrimination,
to participate in a proceeding with any appropriate federal, state, or local
government agency enforcing discrimination laws, or to cooperate with any such
agency in its investigation, none of which shall constitute a breach of Section
7 of the Agreement.  Employee shall not, however, be entitled to any relief,
recovery, or monies in connection with any such action brought against any of
the Releasees, regardless of who filed or initiated any such complaint, charge,
or proceeding.

Nothing contained in this Release shall limit or restrict the Employee’s ability
or right to report securities law violations to the Securities and Exchange
Commission and other federal agencies without the Bank’s prior approval and
without having to forfeit any resulting whistleblower award, if applicable.

 

3.Covenant Not to Sue.  Employee agrees not to institute a Claim of any kind
against any of the Releasees.  This covenant not to sue includes any and all
Claims that Employee, or anyone on Employee’s behalf ever has or now has against
any and all of the Releasees, or which Employee, or any of Employee’s heirs,
executors, administrators or assigns, hereafter can, shall or may have against
any and all of the Releasees for or by reason of any cause, matter, thing,
occurrence, or event whatsoever from the date of Employee’s birth to the date
that Employee has signed this Release.  Employee acknowledges and agrees that
this covenant not to sue covers Claims including, but not limited to, (i) any
and all Claims based on any law, statute, or constitution or based on contract
or in tort or in common law, and any and all Claims based on or arising under
any civil rights laws, such as the civil rights laws of any state or
jurisdiction, or Title VII, as amended, the ADA, or the Civil Rights Act of
1991, the FMLA, and the Fair Labor Standards Act; (ii) any and all Claims under
any grievance or complaint procedure of any kind or for reinstatement; (iii) any
and all Claims that this Release or any provision hereof should be avoided or
set aside; and (iv) any and all Claims based on or arising out of or related to
Employee’s recruitment by, employment with, the termination of his employment
with, his performance of any service in any capacity for, or any business
transaction with, each or any of the Releasees, including but not limited to the
Employment Agreement.

Employee understands and acknowledges that the covenant not to sue contained in
this Section 3 is distinct and different from the general waiver and release of
claims contained in Section 2 of this Release.  In this Section 3, Employee is
agreeing not to assert a Claim against the Bank, while in Section 2 Employee is
giving up rights or claims Employee has or may have through the date Employee
signs this Release.  If Employee violates this covenant not to sue by filing a
Claim against the Bank, Employee hereby agrees to pay all the Bank’s costs and
expenses of defending against any such Claim, including attorneys’ fees, and all
further costs and fees, including attorneys’ fees, incurred in connection with
collection.

4.Review of Release. By signing below, Employee hereby acknowledges and
represents that he has been given 21 days to review and consider whether to sign
this Release and has been advised by the Bank to consult with an attorney and
his personal advisors before doing so. Employee understands and agrees that by
signing this Release, Employee gives up any and all rights Employee may have to
recover damages against the Releasees. Employee hereby acknowledges that he is
voluntarily entering into this Release of his own free will, free of any
coercion, pressure or duress, that he understands the terms and conditions of
this Release, and that he is knowingly releasing each of the Releasees in
accordance with the terms contained herein. Employee further acknowledges that
he is receiving consideration under this Release beyond anything of value to
which he is already entitled.

 

Page | 10

 

--------------------------------------------------------------------------------

5.Right of Revocation. Employee acknowledges that he has been advised by the
Bank that he has seven days after signing this Release within which to revoke
his signature, that neither the Bank nor any other person is obligated to
provide any benefits to him pursuant to the Release until eight days have
passed, and then only if he has not revoked his signature. Any such revocation
must be received by the Bank within the seven-day revocation period to be
effective, and that such a revocation may only be sent by electronic delivery or
facsimile to the Bank, to the attention of Peggy George
(peggy.george@vcb.bank).  Employee agrees that in the event Employee revokes his
signature within such seven-day period, Employee’s termination of employment
shall remain effective on the Separation Date but that this Release shall
otherwise be void ab initio.

 

6.Non-Admission. Employee acknowledges that this Release does not constitute an
admission by Employee or the Bank or any other Releasees of any violation of any
employment law, regulation, ordinance, or administrative procedure, or any other
federal, state, or local law, common law, regulation or ordinance, liability for
which is expressly denied.

 

7.Acknowledgements; Review/Revocation Period.  Employee acknowledges and agrees
as follows: (a) that he has read and understood the terms of this Release; (b)
that he understands that the Release includes a waiver of rights pursuant to
Title VII of the Civil Rights Act of 1964, as amended, the ADA, the ADEA, the
Older Workers’ Benefit Protection Act, the federal False Claims Act and any
similar federal, state or local law, the Virginia Human Rights Act and any other
applicable federal or state civil rights law; (c) that he is not waiving any
claims that arise after the date of execution of this Release; (d) that he is
receiving benefits under the Agreement that are in addition to any benefits to
which he is otherwise entitled; and (e) that he has been advised to consult with
an attorney, and has consulted with an attorney, prior to signing this
Release.  Employee understands that he has a been given a period 21 days to
consider this Release and that he may elect to accept it on or within 21 days
after the Separation Date, or reject it at any time after it is offered by
providing written notice to the individual identified in Section 5 above.  Once
accepted, Employee may revoke his acceptance for seven days after he has
accepted this Release by providing written notice to the individual identified
in Section 5 above, and this Release shall not be effective or enforceable until
after the seven-day period has passed.

 

8.No Dispute or Disagreement.  Employee acknowledges and agrees that there is no
dispute or disagreement between Employee and the Bank or its management on any
matter relating to the Bank’s operations, policies or practices.

 

 

 

EMPLOYEE

 

 

_____________________________________

 

 

Printed Name: _________________________

 

Date: ________________________________

 

 

Page | 11

 